

 
 

--------------------------------------------------------------------------------

 



 


 


 
HARLEYSVILLE GROUP INC.
 
AMENDED AND RESTATED
 
EQUITY INCENTIVE PLAN
 


 


 


 


 


 


 
Approved by the Board of Directors: February 19, 2010
 
Submitted to Stockholders for Approval: April 28, 2010
 

 
 

--------------------------------------------------------------------------------

 

HARLEYSVILLE GROUP INC.
AMENDED AND RESTATED
EQUITY INCENTIVE PLAN
 
Table of Contents
     
Page
       
I.
Introduction
 
1
         
A.
Purpose of the Plan
1
 
B.
Definitions
1
       
II.
Plan Administration
 
6
         
A.
Administration
6
 
B.
Eligibility
7
 
C.
Maximum Number of Shares Available
7
 
D.
Maximum Shares Awarded
7
 
E.
Adjustments
7
 
F.
Rights Upon a Change in Control
8
       
III.
Stock Options
 
8
         
A.
Type of Option
8
 
B.
Price
9
 
C.
Exercise Term and Vesting
9
 
D.
Exercise Procedures
9
 
E.
Payment
9
 
F.
Rights Upon Termination of Employment
10
 
G.
Restrictions Upon Transfer
10
 
H.
Incentive Stock Options
11
       
IV.
Stock Appreciation Rights
 
12
         
A.
Grant of Rights
12
 
B.
Term
12
 
C.
Limits On Stock Appreciation Rights
12
 
D.
Payment
13
       
V.
Restricted Stock Awards
 
13
         
A.
Price
13
 
B.
Restriction Period
13
 
C.
Restriction Upon Transfer
13
 
D.
Performance Goals
13
 
E.
Certificates
14
 
F.
Lapse of Restrictions
14
 
G.
Termination Prior to Lapse of Restrictions
15


 
i

--------------------------------------------------------------------------------

 

VI.
Restricted Stock Unit Awards
 
15
         
A.
Restriction Period
15
 
B.
Performance Goals
15
 
C.
Vesting
16
 
D.
Account
16
 
E.
Dividend
16
 
F.
Dividend Equivalents
16
 
G.
Forfeiture
17
 
H.
Nature of Restricted Stock Units
17
       
VII.
Miscellaneous Provisions
 
17
         
A.
Amendment, Suspension and Termination of Plan and Awards
17
 
B.
Government and Other Regulations
18
 
C.
Other Compensation Plans and Programs
18
 
D.
Withholding Taxes
19
 
E.
Single or Multiple Documents
19
 
F.
Certificates
19
 
G.
Construction of Plan
19
 
H.
Pronouns, Singular and Plural
19
 
I.
Limitation of Rights
19
 
J.
Section of 409A
19
 
K.
Plan Effective Date and Termination
20
 
L.
Successors
21




 
ii 

--------------------------------------------------------------------------------

 

HARLEYSVILLE GROUP INC.
 
AMENDED AND RESTATED
 
EQUITY INCENTIVE PLAN
 


 
I.     INTRODUCTION
 
A.  
PURPOSE OF THE PLAN:  Harleysville Group Inc. (the “Company”) has established
the Plan to further the growth, development and success of the Company by
providing additional incentives to those officers and other employees of the
Company, its insurance subsidiaries and its parent company to enable them to
participate directly in the growth of the capital stock of the Company.  The
Company intends that the Plan will facilitate securing, retaining, and
motivating eligible employees of high caliber and potential.  It is intended
that compensation paid hereunder to be fully deductible to the Company to the
extent permitted under Section 162(m) of the Code.

 



B.  
DEFINITIONS:  When used in the Plan, the following terms shall have the meanings
set forth below:

 



1.  
“Award(s)” means Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, and Restricted Stock Units made under the
Plan.

 
2.  
“Change in Control” shall be deemed to have occurred:

 
(a)  if the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing more than twenty percent (20%) of the combined
voting power of the Employer Voting Securities (as herein defined) is acquired
by any individual, entity or group (a “Person”), other than the Parent, the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or an affiliate thereof, or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company (for purposes of
this Plan, “Company Voting Securities” shall mean the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors); provided, however, that the following shall not constitute a Change
in Control under this paragraph (a): (i) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of paragraph (c) of
this Section  I.(B)(2); (ii) any acquisition of the Company Voting Securities
from the Parent pursuant to a Business Combination (as herein defined) or
otherwise, if (x) the acquiring or resulting entity is organized in the mutual
form, and (y) persons who were members of the Incumbent Board (as herein
defined) of the Parent immediately prior to such acquisition constitute at least
two-thirds of the members of the Board of Directors of the acquiring entity
immediately following such acquisition and (iii) any acquisition of voting
securities from the Company or the Parent by a person engaged in business as an
underwriter of securities who acquires the shares through his participation in
good faith in a firm commitment underwriting registered
 

 
1

--------------------------------------------------------------------------------

 

under the Securities Act; and (iv) any acquisition otherwise within the terms of
this paragraph (a) during any period in which Parent owns at least a majority of
the combined voting power of Company Voting Securities (the “Parent Control
Period”), but if such an acquisition is made during a Parent Control Period by
any Person and such Person continues to hold more than 20% of the combined
voting power of all Company Voting Securities on the first day following the
termination of a Parent Control Period, such acquisition will be deemed to have
been first made on such date; or
 
(b)  if, during any period of twenty-four (24) consecutive months, individuals
who, as of the beginning of such period, constitute the Board of Directors of
the Company or the Parent, as the case may be (the “Applicable Incumbent
Board”), cease for any reason to constitute at least a majority of the Board of
Directors of the Company or the Parent, as the case may be; provided, however,
that (x) any individual becoming a director of the Company or the Parent, as the
case may be, during such period whose election, or nomination for election, was
approved by a vote of at least a two-thirds of the directors then comprising the
Applicable Incumbent Board (other than in connection with the settlement of a
threatened proxy contest) shall be considered as though such individual were a
member of the Incumbent Board of Directors of the Company or the Parent, as the
case may be, and (y) the provisions of this paragraph (b) shall not be
applicable to the composition of the Board of Directors of Parent if Parent
shall cease to own at least 20% of the combined voting power of all Company
Voting Securities; or
 
(c)  upon consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), unless, in any such case,  immediately following such
Business Combination the following three conditions are met: (i) more than 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries (the “New Parent Corporation”), is represented, in
either such case, directly or indirectly, by Company Voting Securities
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power is
distributed among the holders thereof, in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the Company
Voting Securities; and (ii) no Person (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then outstanding voting securities eligible to
elect directors of the New Parent Corporation (or, if there is no New Parent
Corporation, the Surviving Corporation) except to the extent that such
 

 
 2

--------------------------------------------------------------------------------

 

ownership of the Company existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the New Parent
Corporation (or, if there is no New Parent Corporation, the Surviving
Corporation) were members of the Board of Directors of the Company at the time
of the execution of the initial agreement, or the action of the Board, providing
for such Business Combination; or
 
(d)  Parent affiliates with, or acquires by merger, a third party and, as a
consequence thereof, persons who were members of the Incumbent Board of Parent
immediately prior to such transaction cease to constitute at least two-thirds of
the directors of Parent following such transaction provided, however, that this
paragraph (d) shall not apply if immediately prior to such affiliation or
merger, Parent does not own more than 20% of the combined voting power of
Company Voting Securities; or
 
(e)  upon approval by the stockholders of the Company and all necessary
regulatory authorities of a complete liquidation or dissolution of the Company;
or
 
(f)  any other event shall occur that would be required to be reported by the
Company in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act (or any provision successor thereto); or
 
(g)  the Company or Parent has entered into a management agreement or similar
arrangement pursuant to which an entity other than the Company or the Parent or
the Boards of Directors or the executive officers and management of the Company
or the Parent has the power to direct or cause the direction of the management
and policies of the Company or the Parent; provided, however, that this
paragraph (g) shall not apply to Parent if, immediately prior to entering into
any such management agreement or similar arrangement, Parent does not own more
than 20 percent of Company Voting Securities.
 
3.  
“Company” means Harleysville Group Inc., a Delaware corporation, and any
successor in a reorganization or similar transaction.

 
4.  
“Board” or “Board of Directors” means the Board of Directors of the Company.

 
5.  
“Code” means the Internal Revenue Code of 1986, as amended.  Any reference in
this Plan to a Code Section shall mean and refer to such Section or any
successor thereto as may be in effect from time to time and the regulations
promulgated thereunder.  Any references to “Treasury Regulations” mean the
regulations promulgated under the applicable Code section.

 
6.  
“Committee” means the Compensation & Personnel Development Committee of the
Board of Directors of Harleysville Group Inc., or any other committee selected
by the Board meeting the applicable

 

 
3

--------------------------------------------------------------------------------

 

requirements of the SEC and the NASDAQ corporate governance standards.
 
7.  
“Common Stock” means the common stock of the Company, par value of $1.00 per
share.

 
8.  
“Date of Grant” means the date designated by the Committee as the date as of
which the Committee grants an Award, which shall not be earlier than the date on
which the Committee approves the granting of such Award.

 
9.  
“Director” means a member of the Board of Directors.

 
10.  
“Disability” means the inability of a Participant to perform the services
normally rendered due to any physical or mental impairment that can be expected
to be of either permanent or indefinite duration, as determined by the Committee
on the basis of appropriate medical evidence, and that results in the
Participant’s cessation of active employment with the Company.

 
11.  
“Early Retirement” means cessation of employment with the Company after
attaining the age of 55 and completing at least ten years of continuous service
with the Company or attaining the age of 62 and completing at least five years
of continuous service with the Company.

 
12.  
“Effective Date” has the meaning set forth in Section VII.(J) of this Plan.

 
13.  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 
14.  
“Fair Market Value” means, as of any given date, with respect to Awards made
hereunder, (i) the closing sale price of a share of Common Stock on such date on
the principal securities exchange on which the Company’s Common Stock is listed
or traded, (ii) if not so reported, the average of the closing (or other
designated) bid and asked prices on the immediately preceding business day as
reported on the principal securities exchange on which the Company’s Common
Stock is listed or traded, or (iii) if not so reported, as otherwise determined
by the Committee in the good faith exercise of its discretion in accordance with
applicable law.  A “business day” is any day, other than Saturday or Sunday, on
which the relevant market is open for trading.

 
15.  
“Incentive Stock Option” or “ISO” means a right to purchase the Company’s Common
Stock, which is intended to comply with the terms and conditions for an
incentive stock option, set forth in Section 422 of the Code.

 
16.  
“Non-Qualified Stock Option” means a stock option right to purchase the
Company’s Common Stock, which is not intended to comply with the terms and
conditions for an incentive stock option, as set forth in Section 422 of the
Code.

 

 
4

--------------------------------------------------------------------------------

 

17.  
“Normal Retirement” means cessation of employment with the Company after
attaining the age of 65 and completing at least five years of continuous service
with the Company.

 
18.  
“Option Document” has the meaning set forth in the first paragraph of Article
III.

 
19.  
“Parent” means Harleysville Mutual Insurance Company.

 
20.  
“Participant” means those eligible officers and other employees of the Company
who receive Awards under the Plan.

 
21.  
“Performance Goals” means specific targeted amounts of, or changes in, financial
or operating goals, which, for Awards intended to qualify as performance-based
compensation under Section 162(m) of the Code, shall be limited to: revenues;
expenses; net income; operating income; equity; return on equity, assets or
capital employed; shareholder return; or premium volume.  For Awards not
intended to qualify as performance-based compensation, other financial or
operating goals may also be used as determined by the Committee.  Such goals may
be applicable to the Company as a whole or one or more of its business units and
may be applied in total or on a per share or percentage basis and on an absolute
basis or relative to other companies, including industries or indices or any
combination thereof, as determined by the Committee.

 
22.  
“Performance Period” means the period of time designated by the Committee, for
which Performance Goals are measured.

 
23.  
“Plan” means this amended and restated Equity Incentive Plan.

 
24.  
“Record Date” means the date selected by the Company to determine and calculate
dividend payments.

 
25.  
“Restricted Stock” means an Award of shares of Common Stock subject to
forfeiture restrictions described in Article V.

 
26.  
“Restricted Stock Unit” means the Awards described in Article VI.

 
27.  
“Retirement” means Normal Retirement or Early Retirement.

 
28.  
“SEC” means the Securities and Exchange Commission.

 
29.  
“Securities Act” means the Securities Act of 1933, as amended.

 
30.  
“Stock Appreciation Rights” means the Awards described in Article IV.

 
31.  
“Stock Option” means a Non-Qualified Stock Option and an Incentive Stock Option.

 
32.  
“Subsidiaries” means the subsidiaries (as defined in Section 424 of the Code) of
the Company or the Parent.

 

 
5

--------------------------------------------------------------------------------

 

33.  
“Substitute Award” means an Award granted under this Plan upon the assumption
of, or in substitution for, outstanding equity awards previously granted by a
company or other entity in connection with a business combination transaction,
such as a merger, combination, consolidation or acquisition of property or
stock.

 
34.  
“Termination of Employment” means a cessation of the Participant’s employment
with the Company for any reason other than Retirement, death or Disability.

 
II.     PLAN ADMINISTRATION
 
A.  
ADMINISTRATION:  The Plan shall be administered by the Committee.  Subject to
the express provisions of the Plan, the Committee shall have full and exclusive
authority:

 



1.  
to interpret the Plan;

 
2.  
to determine the employees to whom Awards should be made under the Plan;

 
3.  
to determine the type of Awards to be made and the amount, size and terms of
each such Award;

 
4.  
to determine the time when the Awards are granted and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration thereof;

 
5.  
to prescribe, amend and rescind rules and regulations relating to the Plan; and

 
6.  
to make all other determinations deemed necessary or advisable in the
implementation and administration of the Plan as permitted by federal and state
laws and regulations, including those laws and regulations regarding
deductibility from income under the Code and exemption from Section 16 of the
Exchange Act, or by rules and regulations of a national securities exchange on
which the Common Stock is then listed or traded.

 
The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards, and the documents
evidencing same) need not be uniform and may be made selectively among persons
who receive, or are eligible to receive, Awards under the Plan whether or not
such persons are similarly situated.
 
The determination of the Committee in the administration of the Plan, as
described herein, shall be final and conclusive and binding upon all persons
including, without limitation, the Company, its stockholders, Participants, and
any persons having any interest under the Plan.  The Secretary of the Company
shall be authorized to take such action of a ministerial nature, including the
 

 
6

--------------------------------------------------------------------------------

 

preparation of Award documents provided to Participants, as shall be necessary
to effectuate the intent and purposes hereof at the direction of the Committee.
 
B.  
ELIGIBILITY:  Persons eligible to receive Awards under the Plan shall be those
officers and other employees of the Company, the Subsidiaries and the Parent as
determined by the Committee.  Directors of the Company or the Parent who are not
otherwise officers or employees of the Company, a Subsidiary or the Parent are
not eligible to participate in this Plan.  Holders of equity-based awards issued
by an entity acquired by the Company or with which the Company combines are
eligible to receive Substitute Awards hereunder.

 
C.  
MAXIMUM NUMBER OF SHARES AVAILABLE:  Subject to adjustment as specified in
Section II.(E) below, the aggregate number of shares of Common Stock that may be
issued under the Plan is 5,500,000 shares, plus the number of shares that were
registered on a Form S-8 Registration Statement relating to the predecessors to
this Plan prior to 1997, which shares may be either authorized and unissued
shares of Common Stock or authorized and issued shares of Common Stock
reacquired by the Company.  If any Award granted under the Plan or any
predecessor plan shall expire, terminate, be settled in cash, or be canceled for
any reason without having been exercised or vested in full, the number of shares
of Common Stock not purchased or settled under such Award shall again be
available for the purposes of the Plan.  If the exercise price of a Stock Option
or Stock Appreciation Right is paid with shares of Common Stock or by reducing
the number of shares of Common Stock issuable upon such exercise, or if shares
of Common Stock otherwise issuable under the Plan are paid in cash or withheld
by the Company in satisfaction of the withholding taxes incurred in connection
with the exercise of a Stock Option or Stock Appreciation Right or the lapse of
forfeiture restrictions on a Restricted Stock or Restricted Stock Unit Award,
then the number of shares of Common Stock available for issuance under the Plan
shall be reduced by the net number of shares of Common Stock issued to the
holder of such Stock Option, Stock Appreciation Right or other
Award.  Substitute Awards and Awards that can only be settled in cash shall not
reduce the number of shares issuable under the Plan.

 
D.  
MAXIMUM SHARES AWARDED:  Subject to adjustment as specified in Section II.(E)
below, no one Participant shall receive grants of Awards for more than 300,000
shares of Common Stock during any one calendar year under the Plan.

 



E.  
ADJUSTMENTS:  In the event of stock dividends, stock splits, re-capitalizations,
mergers, consolidations, combinations, exchanges of shares, spin-offs,
liquidations, reclassifications or other similar changes in the capitalization
of the Company, such automatic substitution or adjustment shall be made in the
maximum aggregate number of shares which may be issued under this Plan, the
maximum number of shares with respect to which Awards may be granted to any
individual during any year, the number and exercise price of shares subject to
outstanding Options and Stock Appreciation Rights, and the number of shares
subject to other outstanding Awards, as the Committee determines shall cause an
equitable adjustment under this Plan, in proportion to the effect of such change
to the Common Stock generally; provided that the number of shares subject to any
Award shall be rounded down to the nearest whole number so that the number of
shares subject to any Award shall always be a whole number.

 



 

 
7

--------------------------------------------------------------------------------

 

In the event of a change in the Common Stock as presently constituted, which
change is limited to a change of all of the authorized shares with par value
into the same number of shares with a different par value or without par value,
the shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of this Plan.  The Committee’s adjustment shall be effective
and binding for all purposes of this Plan; provided, that no adjustment shall be
made which will cause an Incentive Stock Option to lose its status as such, and
further provided that no such adjustment shall constitute (i) a modification of
a stock right within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(B) so
as to constitute the grant of a new stock right, (ii) an extension of a stock
right, including the addition of any feature for the deferral of compensation
within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(C), or (iii) an
impermissible acceleration of a payment date or a subsequent deferral of a stock
right subject to Code Section 409A within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(v)(E).  Furthermore, no adjustment as the result of a change in
capitalization shall cause the exercise price to be less than the Fair Market
Value of such Shares (as adjusted to reflect the change in capitalization) on
the date of grant, and any adjustment as the result of the substitution of a new
stock right or the assumption of an outstanding stock right pursuant to a
corporate transaction shall satisfy the conditions described in Treas. Reg.
Section 1.409A-1(b)(5)(v)(D).
 
F.  
RIGHTS UPON A CHANGE IN CONTROL:  In the event of a consummation of a Change in
Control, notwithstanding any other restrictive provisions herein, but subject to
the remainder of this Section: (1) all previously granted Stock Options and
Stock Appreciation Rights shall become exercisable immediately, except that no
Incentive Stock Option may be exercised prior to six months following the Date
of Grant thereof, (2) all previously granted time-based Restricted Stock and
Restricted Stock Unit Awards shall have all forfeiture restrictions lapse
immediately regardless of whether the applicable Restriction Period has expired,
and (3) all performance-based Restricted Stock and Restricted Stock Unit Awards
shall have all forfeiture restrictions lapse immediately on the number of shares
issuable at target.  For Restricted Stock Unit Awards, the acceleration of
vesting set forth in this Section shall occur only if the Change in Control
event is one that constitutes a “change in control” within the meaning of
Section 409A-3(i)(5) of the Treasury Regulations promulgated under Section 409A
of the Code.

 



 
III.     STOCK OPTIONS
 
All Stock Options granted to Participants under the Plan shall be subject to the
following terms and conditions, which shall be set forth in an appropriate
written document (“Option Document”) and which may provide such other terms,
conditions and provisions, not inconsistent with this Plan, as the Committee may
direct.  For the avoidance of doubt, the Committee has the authority to revise
any of the terms set forth in this Plan with respect to a Stock Option Award
except for those terms required by law“; provided, however, that in no event may
the Committee extend the Stock Option exercise period beyond the original
exercise period of the Stock Option.
 
A.  
TYPE OF OPTION:  Each Option Document shall identify the option presented
thereby as an Incentive Stock Option or a Non-Qualified Stock Option, as the
case may be.

 



 
 
 
8

--------------------------------------------------------------------------------

 

B.  
PRICE:  Except in the case of  Substitute Awards, the exercise price per share
shall not be less than one hundred percent (100%) of the Fair Market Value of a
share of Common Stock on the Date of Grant and, in no event, less than the par
value of the Common Stock.

 



C.  
EXERCISE TERM AND VESTING:  The Committee shall establish the vesting schedule
for each Stock Option in the Option Document; provided, that, except as provided
in Section III.(F) below, or as varied in the Option Document, the standard
vesting schedule for each Stock Option Award shall be 33 1/3% exercisable on and
after the first anniversary of the Date of Grant, 33 1/3% on and after the
second anniversary of the Date of Grant, and the remaining 33 1/3% shall be
exercisable on and after the third anniversary of the Date of Grant, in each
case until the end of the term of the Stock Option; provided, further, that the
number of shares vesting in each year shall be adjusted, as necessary, so that
only a whole number of shares shall vest each year.  The Committee has the power
to accelerate the vesting schedule of any outstanding Stock Option Award,
subject to the requirements set forth herein, upon such circumstances and
subject to such terms and conditions as the Committee deems appropriate.  All
Stock Options shall expire no later than 5:00 p.m. on the tenth anniversary of
the Date of Grant unless the Committee provides otherwise in the Option
Document; provided, that the term of an Incentive Stock Option shall not be
longer than ten (10) years.

 



D.  
EXERCISE PROCEDURES:  A Stock Option, or portion thereof, shall be exercised by
delivery of a written notice of exercise to the Secretary of the Company, and
payment of the full exercise price for the shares being purchased, as well as
payment of all withholding taxes due thereon, if any.

 



E.  
PAYMENT:  The exercise price of a vested Stock Option, or portion thereof, may
be paid:

 



1.  
by check, bank draft, money order, or electronic funds transfer payable to the
order of the Company; or

 
2.  
through the delivery of shares of the Company’s Common Stock owned by the
Participant, or forego delivery of shares of the Company’s Common Stock subject
to the Option, in each case having an aggregate Fair Market Value as determined
as of the date prior to exercise equal to the exercise price; provided, however,
that any use of shares of Company Common Stock in accordance with this provision
must be in compliance with then-applicable accounting rules; or

 
3.  
by such other method as the Committee may approve, including payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board; or

 
4.  
by a combination of 1, 2 and 3 above.

 
In the event a Participant delivers already-owned shares of the Company’s Common
Stock, at the Participant’s option, the Participant may provide an executed
attestation of ownership in lieu of actual delivery of shares.
 

 
9

--------------------------------------------------------------------------------

 

Subject to the approval of the Committee, as set forth in the Option Document or
otherwise in accordance with Rule 16b-3 of the Exchange Act, a Participant may
surrender already-owned shares of the Company’s Common Stock or forego delivery
of shares due as a result of the exercise, in order to pay any withholding tax
required to be collected upon exercise of a Non-Qualified Stock Option.  Such
shares shall be valued at their Fair Market Value pursuant to Section III.(E)(2)
above.
 
If payment is made under Section III.(E)(3) of the Plan, the written exercise
notice may instruct the Company to deliver shares due upon the exercise of the
Stock Option to a registered broker or dealer designated by the Participant, if
any, (“Designated Broker”) in lieu of delivery to the Participant.  Such
instructions must designate the account into which the shares are to be
deposited.
 
F.  
RIGHTS UPON TERMINATION OF EMPLOYMENT:

 



1.  
Unless otherwise provided in the Option Document, in the event of a
Participant’s Termination of Employment, all unvested Stock Options shall expire
and be terminated on the date of termination, and the Participant shall have
thirty (30) days to exercise all Stock Options that are vested and exercisable
as of the date of termination unless the Committee in the Option Document or
otherwise grants an additional period in which to exercise the vested Stock
Options.  If the Participant does not exercise such vested Stock Options in such
30-day period, the vested Stock Options shall automatically expire and be
terminated.

 
2.  
Unless otherwise provided in the Option Document, in the event that a
Participant ceases employment due to Retirement, death or Disability, prior to
the expiration of the term of his or her outstanding Stock Option Awards, all
Non-Qualified Stock Options, and all Incentive Stock Options that have been held
for at least six months, shall immediately become vested and exercisable, and
the Participant or his or her successor shall have the right to exercise such
vested Stock Options for a period of the shorter of (i) the remaining term of
any Stock Option or (ii) one year after cessation of employment due to death or
Disability and two years after cessation of employment due to Retirement, or one
year from the Participant’s date of death, whichever occurs first, or within
such other period, and subject to such terms and conditions, as may be specified
by the Committee; provided, however, a Participant who ceases employment due to
Retirement after attaining the age of 62 with at least five years of continuous
service may exercise vested Non-Qualified Stock Options, during the five  year
period after Retirement (or the remaining term of such Non-Qualified Stock
Option, if shorter); and provided, further, that ISO tax treatment shall be
available only as permitted under the Code.

 
G.  
RESTRICTIONS UPON TRANSFER:  Unless otherwise directed by the Committee, each
Option Document for Incentive Stock Options shall prohibit any transfer 
thereof, except by will or by laws of descent and distribution, and for
Non-Qualified Stock Options shall provide that no Stock Option nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be

 



 

 
10

--------------------------------------------------------------------------------

 

subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section III.(G) shall not prevent (with Committee approval)
transfers to the Participant’s spouse, children, grandchildren, parents or a
trust established for any of them or the Participant, or by will or the laws of
descent and distribution.  If such a transfer is made, the employee may not
receive any consideration therefor, and the Stock Option will continue to be
subject to the same terms and conditions as were applicable to the Stock Option
immediately before transfer.
 
H.  
INCENTIVE STOCK OPTIONS:  An Incentive Stock Option shall be subject to the
following terms and conditions, which shall be set forth in the Option Document
and which may provide such other terms, conditions and provisions as the
Committee determines necessary or desirable in order to qualify such option as
an incentive stock option (within the meaning of Section 422 of the Code):

 



1.  
The period or periods of time within which the Incentive Stock Option may be
exercised, in whole or in part, which shall be such period or periods of time as
may be determined by the Committee; provided that no Incentive Stock Option
shall be exercisable prior to six months nor after ten years from the Date of
Grant thereof.  The Committee shall have the power to permit an acceleration of
previously established exercise terms, subject to the requirements set forth
herein, upon such circumstances and subject to such terms and conditions as the
Committee deems appropriate;

 
2.  
The aggregate Fair Market Value (determined as of the Date of Grant) of the
stock with respect to which Incentive Stock Options are exercisable for the
first time by such individual during a calendar year (under all plans of the
Company) shall not exceed $100,000;

 
3.  
No Incentive Stock Option shall be granted to any employee if at the time the
Stock Option is granted the individual owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its Parent or Subsidiaries, unless at the time such Incentive Stock
Option is granted the exercise price is at least one hundred ten percent (110%)
of the Fair Market Value of the Common Stock on the Date of Grant and such Stock
Option by its terms is not exercisable after the expiration of five years from
the Date of Grant;

 
4.  
No Incentive Stock Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section
III.(H)(4) shall not prevent transfers

 

 
11

--------------------------------------------------------------------------------

 

by will or by the laws of descent and distribution.  During the lifetime of the
Participant, the Incentive Stock Option is exercisable only by the Participant;
and
 
5.  
Notwithstanding any authority otherwise granted to the Committee hereunder, no
Incentive Stock Options may be granted after the expiration of ten years from
the Plan’s Effective Date.

 
IV.     STOCK APPRECIATION RIGHTS
 
Stock Appreciation Rights may be granted in connection, in the discretion of the
Committee, with a contemporaneously granted Stock Option and shall be subject to
the following terms and conditions that shall be set forth in the Option
Document which may provide such other terms, conditions and provisions, not
inconsistent with this Plan, as the Committee may direct.
 
A.  
GRANT OF RIGHTS:  Stock Appreciation Rights shall entitle the Participant,
subject to such terms and conditions determined by the Committee, to receive
upon exercise thereof all or a portion of the excess of (i) the Fair Market
Value of a specified number of shares of the Common Stock at the time of
exercise, as determined by the Committee, over (ii) a specified price, which
shall not be less than 100 percent (100%) of the Fair Market Value of the Common
Stock on the Date of Grant of the Stock Appreciation Rights.

 



B.  
TERM:  The period or periods of time within which the Stock Appreciation Rights
may be exercised, in whole or in part, is co-extensive with the
contemporaneously granted Stock Option.  The Committee shall have the power to
permit an acceleration of previously established exercise terms, co-extensive
with similar changes to the contemporaneously granted Stock Option, subject to
the requirements set forth herein, upon such circumstances and subject to such
terms and conditions as the Committee deems appropriate.

 
C.  
LIMITS ON STOCK APPRECIATION RIGHTS:

 



1.  
Stock Appreciation Rights shall be paid only upon exercise of all or a portion
of the co-extensive Stock Option and then only in respect to the number of
shares then being purchased.

 
2.  
Stock Appreciation Rights shall be payable only to the extent the Stock Option
may become exercisable and shall expire or terminate with the Stock Option.

 
3.  
No Stock Appreciation Rights nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section
IV.(C)(3) shall not

 

 
12

--------------------------------------------------------------------------------

 

prevent transfers to the Participant’s spouse, children, grandchildren, parents
or trust established for any of them or the Participant, or by will or the laws
of descent and distribution; provided, further, that Stock Appreciation Rights
granted in connection with an Incentive Stock Option shall be subject to the
same transferability restrictions as Incentive Stock Options as provided in
Section III.(H)(4).
 
D.  
PAYMENT:  Payments upon exercise of Stock Appreciation Rights shall be paid in
cash, less any withholding tax required to be withheld, and may be applied to
the payment of the contemporaneous Stock Option exercise price.

 



 
V.     RESTRICTED STOCK AWARDS
 
Restricted Stock Awards shall be subject to the following terms and conditions,
which shall be set forth in an appropriate written agreement between the Company
and the Participant (“Award Document”) and which may provide such other terms,
conditions and provisions not inconsistent with this Plan, as the Committee may
direct.
 
A.  
PRICE:  Restricted Stock may, to the extent permitted by law, be awarded to a
Participant free of any purchase price other than the par value per share, or
for such purchase price as is established by the Committee in the Award
Document.

 



B.  
RESTRICTION PERIOD:  Restricted Stock awarded pursuant to this Plan shall be
subject to such terms, conditions and restrictions, including without
limitation, prohibitions against transfer, substantial risks of forfeiture and
attainment of Performance Goals for such period or periods as shall be
determined by the Committee and set forth in the Award Document (“Restriction
Period”).  A Restriction Period will generally be from three to five years;
provided, however, that the Committee in its sole discretion may establish other
time periods. The Committee shall have the power to permit, in its discretion,
an acceleration of the lapse of the applicable Restriction Period with respect
to any part or all of the Restricted Stock awarded to a Participant.

 



C.  
RESTRICTION UPON TRANSFER:  During the Restriction Period applicable to any
Restricted Stock Award, no right or interest of the Participant in such
Restricted Stock nor any interest or right therein (including the right to vote
such shares and receive dividends thereon) or part thereof shall be liable for
the debts, contracts or engagements of the Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof shall be null and
void and of no effect.  Notwithstanding the foregoing and except as otherwise
provided in this Plan, the Participant shall have all the other rights of a
stockholder including, but not limited to, the right to receive dividends and
the right to vote such shares.

 



D.  
PERFORMANCE GOALS:  The lapse of restrictions on a Restricted Stock Award may be
based upon the attainment of Performance Goals established by the Committee, in
writing, in accordance with Section 162(m) of the Code.  Such Performance Goals
shall be established within the period of time required by

 



 

 
13

--------------------------------------------------------------------------------

 

Code Section 162(m).  In establishing the Performance Goals, the Committee shall
take the necessary steps to insure that the Company’s ability to achieve the
pre-established goals is uncertain at the time the goals are set.  The
established written Performance Goals shall be based upon an objective formula,
whereby any third party having knowledge of the relevant Company performance
results could calculate the amount to be paid.  Such Performance Goals may vary
by Participant and by Award.
 
The Committee shall have the discretion, by Participant and by Award, to reduce
(but not to increase) some or all of the number of shares on which restrictions
lapse that would otherwise be payable by reason of the satisfaction of the
Performance Goals.  In making any such determination, the Committee is
authorized to take into account any such factors it determines are appropriate,
including but not limited to Company, business unit and individual performance.
 
E.  
CERTIFICATES:  Each certificate issued in respect of Restricted Stock awarded to
a Participant shall be deposited with the Company or its designee and shall bear
the following legend:

 



This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture provisions and restrictions against
transfer) contained in the Harleysville Group Inc. Amended and Restated Equity
Incentive Plan and a related Award Document between the Participant and the
Company.  Release from such terms and conditions shall be obtained only in
accordance with the provisions of the Plan and Award Document, a copy of each of
which is on file in the office of the Secretary of Harleysville Group Inc.
 
F.  
LAPSE OF RESTRICTIONS:  The Award Document shall specify the terms and
conditions upon which any restrictions upon Restricted Stock awarded under the
Plan shall lapse, as determined by the Committee.  Upon the lapse of such
restrictions, shares of Common Stock free of the restrictive legend shall be
issued to the Participant or his or her legal representative.

 



If established in the Award Document, a Participant may surrender already owned
shares of the Company’s Common Stock or forego delivery of shares due as a
result of the lapse of restrictions of a Restricted Stock Award in order to pay
any withholding taxes required to be collected upon lapse of restrictions;
provided, however, that if foregoing delivery of shares due under the Award
occurs, the amount withheld shall not exceed the minimum withholding rate for
federal tax obligations.  Such shares shall be valued at their Fair Market Value
as of the trading day immediately prior to the date of the lapse of
restrictions.
 
Unless otherwise provided in the Award Document, in the event of a Participant’s
cessation of employment due to death or Disability, all restrictions upon
Restricted Stock awarded under this Plan shall lapse and shares of Common Stock
free of the restrictive legend shall be issued to the Participant or his or her
legal representative.
 
In the event of a Participant’s cessation of employment due to Normal
Retirement, all restrictions upon Restricted Stock awarded under this Plan shall
lapse and shares of Common Stock free of the restrictive legend shall be issued
 

 
14

--------------------------------------------------------------------------------

 

to the Participant or his or her legal representative, unless the Committee
provides otherwise in the Award Document.
 
In the event of a Participant’s cessation of employment due to Early Retirement,
restrictions upon Restricted Stock awarded under this Plan shall lapse for that
proportion of shares, rounded down to the nearest whole number, that represents
the number of days from the Date of Grant until the date of Early Retirement
divided by the number of days in the Restriction Period, and that number of
shares of Common Stock free of the restrictive legend shall be issued to the
Participant or his or her legal representative, unless the Committee provides
otherwise in the Award Document.
 
The Committee shall have the power to permit an acceleration of previously
established Restriction Periods or other forfeiture requirements, upon such
circumstances and subject to such terms and conditions as the Committee deems
appropriate.
 
Any Restricted Stock Award with performance goal vesting requirements that is
intended to comply with Section 162(m) of the Code shall only vest upon
achievement of the applicable performance goal(s).
 
G.  
TERMINATION PRIOR TO LAPSE OF RESTRICTIONS:  In the event of a Participant's
Termination of  Employment prior to the lapse of restrictions as determined
pursuant to the provisions of preceding Section V.(E), all Restricted Stock as
to which there still remains unlapsed restrictions shall be forfeited by such
Participant to the Company without payment of any consideration by the Company,
and neither the Participant nor any successors, heirs, assigns, or personal
representatives of such Participant shall thereafter have any further rights or
interest in such shares of Restricted Stock or any certificate representing such
shares of Restricted Stock.

 



 
VI.     RESTRICTED STOCK UNIT AWARDS
 
Restricted Stock Unit Awards shall be subject to the following terms and
conditions, which shall be set forth in an appropriate written agreement between
the Company and the Participant (“Award Commitment”) and which may provide for
such terms, conditions and provisions not inconsistent with this Plan, as the
Committee may direct.
 
A.  
RESTRICTION PERIOD:  Restricted Stock Units awarded pursuant to this Plan shall
be subject to such terms, conditions and restrictions, including without
limitation, prohibitions against transfer, substantial risks of forfeiture and
attainment of Performance Goals for such period or periods as shall be
determined by the Committee and set forth in the Award Commitment (“Restriction
Period”).  The Committee shall have the power to permit, in its discretion, an
acceleration of the lapse of the applicable Restriction Period with respect to
any part or all of the Restricted Stock Units awarded to a Participant.

 



B.  
PERFORMANCE GOALS:  The lapse of restrictions on a Restricted Stock Units Award
may be based upon the attainment of Performance Goals established by the
Committee, in writing, in accordance with Section 162(m) of the Code.  Such
Performance Goals shall be established within the period of time required by

 




 
15

--------------------------------------------------------------------------------

 

Code Section 162(m).  In establishing the Performance Goals, the Committee shall
take the necessary steps to insure that the Company’s ability to achieve the
pre-established goals is uncertain at the time the goals are set.  The
established written Performance Goals shall be based upon an objective formula,
whereby any third party having knowledge of the relevant Company performance
results could calculate the amount to be paid.  Such Performance Goals may vary
by Participant and by Award.
 
The Committee shall have the discretion, by Participant and by Award, to reduce
(but not to increase) some or all of the number of shares on which restrictions
lapse that would otherwise be payable by reason of the satisfaction of the
Performance Goals.  In making any such determination, the Committee is
authorized to take into account any such factors it determines are appropriate,
including but not limited to Company, business unit and individual performance.
 
C.  
VESTING:  The amounts credited with respect to each Restricted Stock Unit shall
become vested on the lapse of the Restriction Period as set forth in the
applicable Award Commitment at the Date of Grant.

 



Unless otherwise provided in the Award Commitment, in the event of a
Participant’s cessation of employment due to Normal Retirement, the Participant
shall become fully vested in his or her Restricted Stock Units.
 
Unless otherwise provided in the Award Commitment, in the event of a
Participant’s cessation of employment due to Early Retirement, the Participant
shall vest in that proportion of the Restricted Stock Unit Award, rounded down
to the nearest whole number, that represents the number of days from the Date of
Grant until the date of Early Retirement divided by the number of days in the
vesting period.
 
Unless otherwise provided in the Award Commitment, in the event of a
Participant’s cessation of employment due to death or Disability, the
Participant shall become fully vested in his or her Restricted Stock Units.
 
D.  
ACCOUNT:  The Company shall maintain in its records an account for each
Participant who has been granted Restricted Stock Units, to which shall be
credited such number of Restricted Stock Units as is specified in the
Award.  Each Restricted Stock Unit shall, upon vesting, be equal to one share of
Common Stock.

 



E.  
DIVIDEND EQUIVALENTS:  Unless the Award Commitment provides otherwise, as soon
as practicable following each date that occurs between the Date of Grant of a
Restricted Stock Unit and the date of forfeiture of the Award on which the
Company pays a regular cash dividend on its Common Stock (the “Dividend
Distribution Date”), each Participant will be paid an amount in cash equal to
the product of the number of Restricted Stock Units credited to his or her
Account on the Record Date for such dividend and the per share dividend payable
on such Dividend Distribution Date, if any.

 



F.  
TIME AND METHOD OF PAYMENT:  Payments shall be made no later than seventy-four
(74) days following the date on which the Restricted Stock Unit

 



 

 
16

--------------------------------------------------------------------------------

 

vests; provided, however, that if a Restricted Stock Unit Award provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, then
if any such Restricted Stock Units vest as a result of Normal or Early
Retirement or the Participant’s Disability, and the Participant is a “specified
employee” under Section 409A of the Code, then such payment shall be made on the
first day of the seventh month following the Participant’s Normal or Early
Retirement or Disability.  Unless the Award Commitment provides otherwise, any
payment which may become due from the Company under the Award Commitment shall
be payable in Common Stock.
 
If established in the Award Document, a Participant may surrender already owned
shares of the Company’s Common Stock or forego delivery of shares due as a
result of the lapse of restrictions of a Restricted Stock Unit Award in order to
pay any withholding taxes required to be collected upon lapse of restrictions
provided, however, that if foregoing delivery of shares due under the Award
occurs, the amount withheld shall not exceed the minimum withholding rate for
federal tax obligations.  Such shares shall be valued at their Fair Market Value
as of the trading day immediately prior to the date of the lapse of
restrictions.
 
G.  
FORFEITURE:  Unless the Award Commitment provides otherwise, in the event of a
Participant’s Termination of Employment prior to the full vesting of the
Restricted Stock Units as determined pursuant to the provisions of Section
VI.(C), all Restricted Stock Units that are not vested shall be forfeited by
such Participant to the Company without payment of any consideration by the
Company, and neither the Participant nor any successors, heirs, assigns, or
personal representatives of such Participant shall thereafter have any further
rights or interest in such shares or certificates.

 



H.  
NATURE OF RESTRICTED STOCK UNITS:  Restricted Stock Units shall be used solely
as a device for the measurement and determination of the amount to be paid to
Participants who receive such Awards as provided in this Plan.  Restricted Stock
Units shall not constitute or be treated as property or as a trust fund of any
kind.  All amounts at any time attributable to the Restricted Stock Units shall
be and remain the sole property of the Company, until payment, and each
applicable Participant’s rights hereunder are limited to the right to receive
cash and shares of Common Stock upon the vesting of any such Award as provided
in this Plan and the Award Commitment.

 



 
VII.     MISCELLANEOUS PROVISIONS
 
A.  
AMENDMENT, SUSPENSION AND TERMINATION OF PLAN AND AWARDS:  The Committee or the
Board may, at any time, amend, discontinue or terminate this Plan or any part
thereof (including any amendment deemed necessary to ensure that the Company may
comply with any regulatory requirement referred to in Section VII.(B) or amend
any Award previously granted, prospectively or retroactively (subject to Article
II); provided, however, that, (i) unless otherwise required by law, the rights
of a Participant with respect to Awards granted prior to such amendment,
discontinuance or termination may not be impaired without the consent of such
Participant; (ii) except as otherwise provided in Section III.(E) hereof, the
Committee shall not reduce the exercise price of Stock Options previously
awarded to any Participant, whether through amendment, cancellation

 



 

 
17

--------------------------------------------------------------------------------

 

and replacement grant, or any other means, without prior stockholder approval;
and (iii) the Company will seek the approval of the Company’s stockholders for
any amendment if such approval is necessary to comply with the Code, Federal or
state securities laws or any other applicable laws or regulations, including the
rules of any national stock exchange on which the Company’s Common Stock is then
listed.
 
B.  
GOVERNMENT AND OTHER REGULATIONS:  The obligation of the Company to issue Awards
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any government agencies as may be required.

 
1.  
If the Common Stock is listed on a national securities exchange, the issuance of
any shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange.  The Company shall have no obligation to
issue any shares of Common Stock unless and until such shares are so listed, and
the right to exercise any Stock Option or Stock Appreciation Right or vest in
any Restricted Stock or Restricted Stock Unit shall be suspended until such
listing has been effected.

 
2.  
If at any time counsel to the Company shall be of the opinion that any sale or
delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes under the
statutes, rules or regulations of any applicable jurisdiction, the Company shall
have no obligation to make such sale or delivery, or to make any application or
to effect or to maintain any qualification or registration under the Securities
Act or otherwise with respect to shares of Common Stock or Awards, and the right
to exercise any Stock Option or Stock Appreciation Right or vest in any
Restricted Stock or Restricted Stock Unit shall be suspended until, in the
opinion of such counsel, such sale or delivery shall be lawful or shall not
result in the imposition of excise taxes.

 
3.  
Upon termination of any period of suspension under this Section VII.(B), any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Stock
Option or Stock Appreciation Right.

 
C.  
OTHER COMPENSATION PLANS AND PROGRAMS:  The Plan shall not be deemed to preclude
the implementation by the Company, Parent or any Subsidiary of other
compensation plans or programs which may be in effect from time to
time.  Participation in this Plan shall not affect an employee’s eligibility to
participate in any other benefit or incentive plan of the Company, Parent or any
Subsidiary.  Any Awards made pursuant to this Plan shall not be used in
determining the benefits provided under any other plan of the Company, Parent or
any Subsidiary unless specifically provided.

 



 

 
18

--------------------------------------------------------------------------------

 
 

 
D.  
WITHHOLDING TAXES:  The Company shall have the right to require a payment from a
Participant to cover applicable withholding for any federal, state or local
taxes.  The Company reserves the right to offset such tax payment from any other
funds which may be due the Participant by the Company.

 



 
E.  
SINGLE OR MULTIPLE DOCUMENTS:  Multiple forms of Awards or combinations thereof
may be evidenced by a single document or multiple documents, as determined by
the Committee.

 



F.  
CERTIFICATES:  Whenever the Plan provides for issuance of a stock certificate(s)
to reflect the issuance of shares of Common Stock, the issuance may be affected
on a non-certificate basis, to the extent not prohibited by applicable law or
the applicable rules of any stock exchange.

 



G.  
CONSTRUCTION OF PLAN:  The interpretation of the Plan and the application of any
rules implemented hereunder shall be determined in accordance with the laws of
the State of Delaware.

 



H.  
PRONOUNS, SINGULAR AND PLURAL:  The masculine may be read as feminine, the
singular as plural, the plural as singular as necessary to give effect to the
Plan.

 



I.  
LIMITATION OF RIGHTS:

 



1.  
No Right to Continue as an Employee:  Neither the Plan, nor the granting of an
Award nor any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the
Participant has a right to continue as an employee of the Company for any period
of time, or at any particular rate of compensation.

 
2.  
No Stockholder’s Rights for Stock Options:  A Participant shall have no rights
as a stockholder with respect to the shares covered by Stock Options granted
hereunder until the date of the issuance of stock in book entry or certificate
form and no adjustment will be made for dividends or other rights for which the
record date is prior to the date such shares are issued.

 
3.  
Rights as a Stockholder:  A recipient of a Restricted Stock Unit shall have no
rights as a stockholder with respect to the Restricted Stock Units granted
hereunder until the date of the issuance of stock in book entry or certificate
form to the Participant to the extent described in the terms of the Award
Commitment.

 
J.  
SECTION 409A:

 



1.  
Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A and the regulations issued

 

 
19

--------------------------------------------------------------------------------

 

thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted or construed).
 
2.  
Restricted Stock and Restricted Stock Unit Awards shall (subject to satisfaction
of any purchase price requirement) be transferred or paid to the Participant as
soon as practicable following the Award date or the lapse of forfeiture
restrictions set forth in the Plan or the Award Commitment, and the satisfaction
of any and all other conditions of the Award applicable to such Restricted Stock
or Restricted Stock Unit Award (the “Restriction End Date”), but in no event
later than seventy-four (74) days following the end of the calendar year that
includes the later of the Award date or the Restriction End Date, as the case
may be.  Notwithstanding any of the foregoing, to the extent that the provisions
of this Plan or the provisions of any Award Commitment for Restricted Stock
Units require, distributions of shares under circumstances that constitute a
“deferral of compensation” shall conform to the applicable requirements of
Section 409A of the Code, including, without limitation, the requirement that a
distribution to a Participant who is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) which is made on account of the specified employee’s
Termination of Employment shall not be made before the date which is six (6)
months after the date of Termination of Employment.

 
3.  
The Committee may, in its discretion, vest part or all of a Participant’s Award
that would otherwise be forfeited; provided that, in the case of a Restricted
Stock Unit Award that does not provide for a “deferral of compensation” within
the meaning of Section 409A of the Code, distribution thereof to the Participant
shall be made no later than two and one-half (2½) months following the end of
the calendar year in which such vesting occurs; provided, further, that, in the
case of a Restricted Stock Unit Award that provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, distribution
thereof to the Participant shall be made on the first payment event that such
distribution could have been made absent such acceleration.  Notwithstanding the
foregoing, no waiver, amendment, alteration, suspension, discontinuation or
termination of the Award by the Committee shall constitute (i) a modification of
a stock right within the meaning of Treasury Regulation Section
1.409A-1(b)(5)(v)(B) so as to constitute the grant of a new stock right, (ii) an
extension of a stock right, including the addition of any feature for the
deferral of compensation, within the meaning of Treasury Regulation Section
1.409A-1(b)(5)(v)(C), or an impermissible acceleration of a payment date or a
subsequent deferral of a stock right subject to Code Section 409A within the
meaning of Treasury Regulation Section 1.409A-1(b)(5)(v)(E).  Furthermore, in no
event may the Committee exchange Awards previously granted for Awards of a
different type.

 
K.  
PLAN EFFECTIVE DATE AND TERMINATION:  This Plan shall be deemed effective on the
day the Board approves this Plan, as amended and restated, subject to the
approval by the stockholders of the Company (the “Effective Date”) and shall
have a term of ten years, ending on February 29, 2020.  Any Award made between
the date of Board approval and the date of stockholder approval

 



 

 
20

--------------------------------------------------------------------------------

 

shall not be deemed fully approved until the Plan is approved by the
stockholders, and if the Plan is not so approved, such Award(s) shall be null
and void.  Unless earlier terminated by action of the Board, the Plan will
remain in effect until such time as no shares of Common Stock remain available
for delivery under the Plan and the Company has no further rights or obligations
under the Plan with respect to outstanding Awards under the Plan.
 
L.  
SUCCESSORS:  Any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, shall assume the liabilities of the Company under this
Plan and perform any duties and responsibilities in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

 



 
TO RECORD the adoption of this Amended and Restated Equity Incentive Plan, the
Board of Directors has directed a duly authorized officer to execute this
document on this 4th day of May, 2010.
 
 
 
 



     HARLEYSVILLE GROUP INC.          
 
 
By:
/s/ Michael L. Browne        Michael L. Browne       President & CEO          
 ATTEST:
 
        /s/ Robert A. Kauffman            Robert A. Kauffman, Secretary      

 
 
 
 
 
21

--------------------------------------------------------------------------------

 
